UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6141


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLAY JO MCCAULEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:10-cr-00198-WO-1)


Submitted: July 9, 2021                                           Decided: July 28, 2021


Before KING, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clay Jo McCauley, Appellant Pro Se. Angela Hewlett Miller, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clay Jo McCauley appeals the district court’s orders denying his motions for a

reduction in sentence.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

McCauley, No. 1:10-cr-00198-WO-1 (M.D.N.C. Nov. 1, 2019, & Feb. 10, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2